TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00558-CV


Cap Rock Energy Corporation, Appellant

v.

Public Utility Commission of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-05-003834, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R

PER CURIAM
		The reporter's record in this case was due to be filed on November 9, 2006.  The court
reporter did not respond to the notice that the record is overdue.
		The court reporter for the 345th District Court, Ms. Shelley Jones, is ordered to tender
the reporter's record for filing in this cause no later than April 20, 2007.  This order will be
withdrawn if, no later than April 10, 2007, Ms. Jones advises the court in writing that the reporter's
record has not been requested or that arrangements for payment have not been made.
		It is ordered March 19, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish